MORROW, Presiding Judge.
Assault with intent to murder is the offense ; penalty assessed at confinement in the penitentiary for two years.
There is before us no statement of the facts heard upon the trial, nor any bills of exception complaining of the rulings of the court. Objections were urged against the charge of the court, but they cannot be appraised in the absence of the facts which were before the trial judge.
Perceiving no error or irregularity which would warrant interference with the judgment, an affirmance is ordered.